Citation Nr: 0524317	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction, as secondary to the service-connected residuals 
of prostate cancer, due to herbicide exposure.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa (RO).


FINDING OF FACT

The veteran's erectile dysfunction is manifested by a total 
loss of erectile power, despite a regimen of prescription 
medications.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no greater, for 
erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.27, 4.115b, Diagnostic Code 
7522 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in September 2003 and October 2003 that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  Although the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case because 
the evidence necessary to make a decision on the claim was 
already of record.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran's service medical records show that he had 
service in the Republic of Vietnam.  There is no reference to 
any physical abnormalities, to include any deformity of the 
penis or erectile dysfunction, mentioned in the examinations 
of the veteran upon entrance into and separation from 
service.  Subsequent to service, private medical records show 
that the veteran was diagnosed with prostate cancer in June 
2002, and the physician discussed with the veteran the 
possibility of impotence and other residual effects of 
surgery.  The veteran underwent a radical prostatectomy in 
August 2002.  The postoperative report did not note any 
physical abnormalities of the penis.  A September 2002 
private medical record noted that there had not yet been any 
erection activity subsequent to the prostatectomy, and the 
veteran was prescribed Viagra, at the initial level of 50 
milligrams.  A January 2003 private medical record revealed 
that 50 milligrams' dosage of Viagra produced minimal 
results, and the veteran was instructed to increase the 
dosage to 100 milligrams.  A July 2003 private medical record 
showed that the veteran was not experiencing any hematuria, 
dysuria, infections, or other postoperative complications, 
except for erectile dysfunction.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

By an November 2003 rating action, the veteran's claim for 
service connection for erectile dysfunction was granted, and 
the RO assigned a noncompensable rating under 38 C.F.R. § 
4.115b, Diagnostic Code 7522, effective from May 7, 2003.  
Under Diagnostic Code 7522, a 20 percent rating is warranted 
for deformity of the penis, with loss of erectile power.  
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2004).  The RO 
chose to assign a noncompensable rating in this case because 
erectile dysfunction, in the sense of loss of erectile power, 
exists, but no physical deformity of the penis is present.  
Id. 

In this case, the veteran's disability more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 7522.  The Board recognizes that the medical 
evidence of record does not indicate the veteran has a penile 
deformity, nor does the veteran claim that a deformity 
exists.  However, the evidence of record shows that he 
experiences erectile dysfunction, and that it is a permanent 
disability, as the medical evidence shows that repeated 
courses of prescription medication targeting the veteran's 
condition have failed to manifest the desired result.  
Therefore, the Board finds that the veteran's erectile 
dysfunction symptomatology more closely meets the criteria 
for a 20 percent rating under the provisions of Diagnostic 
Code 7522.  38 C.F.R. § 4.7.  At the very least, the evidence 
for and against an initial compensable evaluation for 
erectile dysfunction is in equipoise, and as such, reasonable 
doubt is resolved in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, a 20 percent 
evaluation for the veteran's 
service-connected erectile dysfunction is warranted.  The 
Board also notes that a 20 percent rating is the maximum 
rating allowed under Diagnostic Code 7522; therefore, a 
higher rating is not possible under this Diagnostic Code.

The Board further observes that, as previously stated, by a 
November 2003 rating action, the veteran was granted special 
monthly compensation for loss of use of the creative organ 
under 38 C.F.R. § 3.350 (2004). However, special compensation 
under 38 C.F.R. § 3.350 is intended to compensate for the 
loss of fertility, not erectile dysfunction.  Further, it is 
provided in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability, 
subject to certain limitations.  Id.  Hence, the veteran is 
not being compensated for the same disability under various 
diagnoses.  38 C.F.R. § 4.14 (2004); see Esteban v. Brown, 6 
Vet. App. 259 (1994) (notwithstanding 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided), VA is required to provide separate ratings 
for separate manifestations of the same disability which are 
not duplicative or overlapping).


ORDER

A 20 percent rating for service-connected erectile 
dysfunction is granted, subject to the regulations governing 
the payment of monetary benefits.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


